Dear Mr. Bunch:
You have requested an opinion from this office as to whether and when the name of the new owner of property acquired through a Sheriff's "tax" sale should be added to the tax rolls.
LSA-R.S. 13:4356, provides that:
     Upon the execution by the sheriff of his act of sale of property sold judicially by him, the sheriff shall deliver the act to the clerk of the district court.  When the property sold is immovable, the clerk shall register the act in the conveyance records of the parish. (emphasis added).
LSA-R.S. 47:1952 provides, in pertinent part, as follows:
     All property subject to taxation . . . shall be placed upon the assessment lists in the respective parishes, or districts where situated.  Assessments shall be made on the basis of the condition of things existing on the first day of January of each year; however, as to the ownership of immovable property subject to taxation, the assessor may note on the tax roll any transfer of such property which takes place after the first day of January but before the assessor files the tax roll with the tax collector as required in R.S.  47:1993, if practicable.
     If the assessor makes such note on the tax rolls, the tax notice shall then be sent to such owner in lieu of the owner of the property as of January first.
The phrase "condition of things" means not only the status and value of things, but also their ownership.  Op. Atty. Gen. 1956-1958, p. 863.
The parish tax assessor relies upon these public records when making the determination of ownership of immovable property. Brady v. Slay, 460 So.2d 732, (La.App. 3rd Cir. 1984). Therefore, it is the opinion of this office that the purchaser of immovable property at a sheriff's sale should be added to the tax rolls if ownership is recorded in his name on January 1 of the taxable year, or after the first day of January but before the assessor files the tax roll with the tax collector, if practicable.  See also Op. Atty. Gen. No. 83-235.
Yours very truly
                           RICHARD P. IEYOUB, Attorney General
                           BY: NORMAN W. ERSHLER Assistant Attorney General
RPI/NWE:pb-0614l